UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-2063


CONNELL DONES,

                       Plaintiff – Appellant,

          v.

MEGAN J. BRENNAN,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:12-cv-03369-DKC)


Submitted:   January 17, 2017              Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Connell Dones, Appellant Pro Se. Tarra DeShields Minnis, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Connell Dones appeals the verdict entered in favor of the

defendant       with       respect     to     Dones’        employment         discrimination

complaint.           Giving       liberal    interpretation             to    Dones’    informal

appellate brief, Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam),       he     does     not    contest         the    district         court’s     orders

granting in part defendant’s motion to dismiss and granting in

part defendant’s motion for summary judgment.                                See 4th Cir. R.

42(b).     Instead, Dones only challenges the sufficiency of the

evidence supporting the jury’s verdict on one claim.                                     Because

Dones failed to file either a Fed. R. Civ. P. 50 or 59(a) motion

within 28 days of the judgment, any challenge to the sufficiency

of the evidence is foreclosed.                        See Belk, Inc. v. Meyer Corp.,

U.S.,    679        F.3d     146,    154-60       (4th      Cir.    2012)       (noting     that

postverdict motion challenging jury’s verdict as to sufficiency

of   evidence         is     necessary       to       preserve      issue       for     appeal).

Accordingly,         we     affirm     the     district       court’s         judgment.       We

dispense       with        oral     argument      because         the    facts     and     legal

contentions         are    adequately        presented       in    the       materials    before

this court and argument would not aid the decisional process.



                                                                                        AFFIRMED




                                                  2